United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1714
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Charles Gordon Long,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 29, 2011
                                Filed: October 4, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Invoking Federal Rule of Criminal Procedure 36 and the inherent authority of
the federal district courts, federal inmate Charles Long moved--some three years after
he was sentenced for bank robbery upon his guilty plea--for modification or return of
his abridged pre-plea presentence report (PSR). Long argued that the document was
not really a PSR, and that it contained inaccurate and scandalous information which
was being used against him in federal prison. The district court1 denied the motion,
and he appeals. After careful review, and for the reasons explained by the district

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
court, we agree with the court that the document at issue is a PSR within the meaning
of Federal Rule of Criminal Procedure 32, and was therefore properly disclosed to the
Federal Bureau of Prisons; that Long should have addressed any inaccuracies in the
PSR pursuant to Rule 32 at or before sentencing; and that he cannot now use Rule 36
to obtain the relief sought, which involves far more than correction of a clerical error.
See United States v. Yakle, 463 F.3d 810, 811 (8th Cir. 2006) (per curiam).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny his pending motion to
supplement the record.
                         ______________________________




                                           -2-